818 F.2d 861Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.A. Dwight PETTIT;  Barbara Pettit;  Plaintiff-Appellant,v.MAYOR AND CITY COUNCIL OF BALTIMORE;  Defendant-Appellee.
No. 86-2087.
United States Court of Appeals, Fourth Circuit.
Submitted March 23, 1987.Decided May 15, 1987.

Before WIDENER and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
A. Dwight Pettit, Barbara Pettit, appellants pro se.
Eugene A. Seidel, for appellee.
PER CURIAM:


1
A. Dwight Pettit, a citizen of Baltimore, property owner, and filed candidate for Congress, and Barbara Pettit, his wife, brought this 42 U.S.C. Sec. 1983 action against the Mayor and City Council of Baltimore, alleging that Ordinance 618, entitled "Political Campaign Signs", violates their constitutional rights under the First Amendment and the Equal Protection Clause of the Fourteenth Amendment.  The district court denied the Pettits a preliminary and a permanent injunction, and granted judgment in favor of the Mayor and City Council of Baltimore.


2
We affirm the district court's decision.  Ordinance 618 is a reasonable 'time, place and manner' restriction which furthers the City of Baltimore's aesthetic interest in limiting "visual clutter."    See Virginia State Board of Pharmacy v. Virginia Citizens Consumer Council, 425 U.S. 748, 771 (1976);  City Council of Los Angeles v. Taxpayers for Vincent, 466 U.S. 789, 804-05 (1984).  The classifications that the ordinance establishes bear a rational relationship to this interest.  See Plyler v. Doe, 457 U.S. 202, 216-18 (1982).


3
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
AFFIRMED.